Citation Nr: 0302985	
Decision Date: 02/20/03    Archive Date: 03/05/03

DOCKET NO.  01-07 246	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to service connection for alcoholism.

2.  Entitlement to service connection for an acquired 
psychiatric disorder.  



WITNESSES AT HEARING ON APPEAL

Appellant and his fiancée



ATTORNEY FOR THE BOARD

L. J. Vecchiollo, Counsel



INTRODUCTION

The veteran served on active duty from February 23, 1978, to 
July 7, 1978.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a January 2000 and subsequent rating 
decisions from the Albuquerque, New Mexico, Department of 
Veterans Affairs (VA) Regional Office (RO).  

A hearing before a Veterans Law Judge was conducted in 
September 2002. 


FINDINGS OF FACT

1.  All available evidence and information necessary for an 
equitable disposition of the veteran's appeals have been 
obtained. 

2.  The veteran's claim of entitlement to service connection 
for alcoholism was received in September 1999.  

3.  There is no competent evidence that the veteran had a 
psychiatric disorder in service or that any psychiatric 
disorder the veteran currently has is related to service.  


CONCLUSIONS OF LAW

1.  Service connection for alcoholism may not be established 
as a matter of law.  38 U.S.C.A. §§ 105, 1131, 5107 (West 
2002); 38 C.F.R. §§ 3.1, 3.301 (2002).

2.  Entitlement to service connection for a psychiatric 
disorder is not warranted.  38 U.S.C.A. §§ 1131, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

During the pendency of the claim, the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), was signed into law.  In addition, regulations 
implementing the VCAA (codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West Supp. 2001)), were 
published at 66 Fed. Reg. 45,620, 45,630-32 (August 29, 2001) 
(codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 
(2002)).  The Board will assume for the purpose of this 
decision that the liberalizing provisions of the VCAA and the 
implementing regulations, to include the notice and duty to 
assist provisions, are applicable to the issue on appeal.

The Act and the implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim, and provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  They also require VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.

In March 2001, the RO sent a letter to the veteran 
specifically informing him of the evidence and information 
necessary to substantiate his claim, the information and 
evidence that he should submit and the assistance that VA 
would provide in obtaining evidence and information in 
support of his claim.  Therefore, the Board is satisfied that 
the RO has complied with the notification requirements of the 
VCAA.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002). 

Background

Service examination on February 23, 1978, noted that a 
psychiatric examination was normal.  It was noted that the 
veteran had 28 days of alcohol treatment.  It was also noted 
that the veteran had no serious neuropsychiatric disorder and 
no true alcoholism.  It was also noted that the veteran had 
reactive depression after his divorce which was not 
considered disqualifying.  In a report of medical history, 
the veteran checked "yes' to the question regarding whether 
he ever had nervous trouble of any sort.  In May 1978, the 
veteran was hospitalized for episodic excessive drinking.  It 
was also noted that the veteran was hospitalized for alcohol 
intoxication six months previously.  He also gave a history 
of nervous condition, for which he was treated by a family 
physician for 6 months, two years previously.  On physical 
examination dated in June 30, 1978, a discharge was advised 
due to excessive use of alcohol, not considered disqualifying 
for discharge, which was not aggravated by service.  

A VA medical record dated in February 1995 diagnosed the 
veteran with chronic anxiety and panic disorder.  Subsequent 
treatment records note treatment for the conditions.  

In September 1999, the veteran requested service connection 
for alcoholism and an acquired psychiatric disorder.  

A letter dated in April 2000 from Pasupathy Padmanabhan, 
M.D., is of record.  The veteran had been treated by the 
physician for two years and the physician noted that the 
veteran's history of alcohol abuse in the past and severe 
alcoholism in his youth contributed to his anxiety and panic 
disorder.  

In statements and testimony, the veteran contends that, 
although he was an alcoholic prior to entrance in service, he 
was not consuming any alcohol prior to entrance into service, 
and the condition was aggravated in service when fellow 
servicemen provoked him into drinking.  He also noted that he 
wanted to stay in the service and get treatment for his 
condition.  He only agreed to a discharge when he was 
informed by officers that he could reenlist at a later date.  
He maintains that, when he attempted to reenlist, his prior 
discharge prevented him from reenlisting.  He also requests 
service connection for anxiety related to the harassment he 
underwent in service and his alcoholism.

Service Connection for Alcoholism

Section 8052 of the Omnibus Budget Reconciliation Act of 1990 
(OBRA 1990), Pub. L. No. 101-508, § 8052, 104 Stat. 1388, 
1388-351, amended former 38 U.S.C.A. §§310 and 331 (now 
redesignated as §§ 1110 and 1131) to prohibit, effective for 
claims filed after October 31, 1990, payment of compensation 
for any disability that is a result of the veteran's own 
willful misconduct or abuse of alcohol or drugs.  Also 
amended was 38 U.S.C.A. § 105(a) to provide that, effective 
for claims filed after October 31, 1990, an injury or disease 
incurred during active service will not be deemed to have 
been incurred in line of duty if the injury or disease was a 
result of the person's own abuse of alcohol or drugs.

VA adopted regulations consistent with the statutory mandate 
precluding payment of compensation benefits for disability 
resulting from abuse of alcohol or drugs.  38 C.F.R. § 
3.301(a) provides in relevant part that direct service 
connection may be granted only when a disability was incurred 
or aggravated in line of duty, and not, for claims filed 
after October 31, 1990, the result of abuse of alcohol or 
drugs.  38 C.F.R. § 3.301(d) provides that an injury or 
disease incurred during active military, naval, or air 
service shall not be deemed to have been incurred in line of 
duty if such injury or disease was a result of the abuse of 
alcohol or drugs by the veteran.  Alcohol abuse is defined as 
"the use of alcoholic beverages over time, or such excessive 
use at any one time, sufficient to cause disability to or 
death of the user...."  38 C.F.R. § 3.301(d).  38 C.F.R. § 
3.1(m) was amended to provide that the term "in the line of 
duty" excludes any injury or disease that was the result of 
the veteran's own willful misconduct or, for claims filed 
after October 31, 1990, that was a result of his or her abuse 
of alcohol or drugs.

VA law does not preclude a veteran from receiving 
compensation for an alcohol or drug abuse disability acquired 
as secondary to, or as a symptom of, a veteran's service-
connected disability.  Allen v. Principi, 237 F.3d 1368 (Fed. 
Cir. 2001).  Compensation is precluded only for (a) primary 
alcohol abuse disabilities (an alcohol abuse disability 
arising during service from voluntary and willful drinking to 
excess), and (b) secondary disabilities (such as cirrhosis of 
the liver) that result from primary alcohol abuse.  Id. 

The Board has reviewed the evidence in this case and finds 
that the veteran's claim for service connection for 
alcoholism has been made independent of any service-connected 
disability.  The veteran specified that his current 
alcoholism resulted from being encouraged by his fellow 
servicemen to drink during service.  As such, compensation is 
precluded for this claim.  

The veteran's service medical records show he had had a 
drinking problem prior to entering service.  Post-service 
medical records show that he was assessed with alcoholism and 
alcohol dependence.  However, the facts regarding the origin 
of the veteran's alcoholism are not at issue.  Whether this 
dependence began or was aggravated by service is not 
determinative of the outcome of this case, as this case turns 
solely on a question of law.  The provisions discussed above 
clearly preclude the granting of benefits for disabilities 
which result from the veteran's abuse of alcohol, regardless 
of whether such abuse originated in service.  Where a claim 
is for a benefit not provided by law, it is properly denied.  
See Sabonis 6 Vet. App. at 426, 430.  As the veteran's claim 
for service connection for alcoholism was filed in September 
1999, long after the effective date of OBRA 1990, it lacks 
legal merit and is precluded by law.

Service Connection for an Acquired Psychiatric Disorder

Service connection may be granted when the veteran has a 
disability as the result of a disease or injury incurred or 
aggravated by service that is not the result of the veteran's 
own willful misconduct.  38 U.S.C.A. § 1131.  In order to 
grant service connection for a psychosis, manifestations must 
have appeared while the veteran was in service or had become 
manifest to a degree of 10 percent within one year from the 
date of termination of such service.  38 U.S.C.A. §§ 1101, 
1112 (West 1991); 38 C.F.R. §§ 3.307(a)(3), 3.309(a) (2002).  

There is no competent evidence of record indicating that the 
veteran had an acquired psychiatric disorder in service, or a 
psychosis within one year of discharge.  The first diagnosis 
of record of a psychiatric disorder is in 1995, many years 
after service.  The veteran, as a lay witness, is not 
competent to diagnose an inservice condition or offer an 
opinion as to its relationship to a current condition.  See 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

The Board notes the opinion from Dr. Padmanabhan that the 
veteran's alcohol abuse contributed to his chronic anxiety 
and panic disorder.  As stated above, service connection can 
not be granted for primary and secondary alcohol abuse 
disabilities.

Where the preponderance of the evidence is against the claim, 
the benefit-of-the-doubt rule is inapplicable.  38 U.S.C. § 
5107(b); see also Gilbert v. Derwinski, 1 Vet. App. 49 
(1990). 




ORDER

Entitlement to service connection for alcoholism is not 
warranted.

Entitlement to service connection for an acquired psychiatric 
disorder is not warranted.



	                        
____________________________________________
	D. C. Spickler 
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

